18 Ill. App. 2d 183 (1958)
151 N.E.2d 410
Michael McManigal, by Cecil McManigal, His Mother and Next Friend, Cecil McManigal, Appellees,
v.
Chicago Motor Coach Company, Appellant.
Gen. No. 47,271.
Illinois Appellate Court  First District, First Division.
June 9, 1958.
Rehearing denied July 1, 1958.
Released for publication July 18, 1958.
Michael A. Gerrard, for appellant.
Delmar J. Hill, for appellees.
(Abstract of Decision.)
Opinion PER CURIAM.
Judgment in favor of Cecil McManigal affirmed.
Judgment in favor of Michael McManigal will be affirmed upon filing of remittitur.
Not to be published in full.